Citation Nr: 1128305	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  10-22 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the Veteran's service-connected low back disorder. 

2.  Entitlement to a compensable rating for the Veteran's service-connected right lower extremity varicose veins. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1979 to April 1983. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran testified at a December 2010 VA Central Office (VACO) hearing in Washington, D.C. before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected low back disorder has not been manifested by forward flexion limited to 30 degrees or less, any type of ankylosis, or incapacitating episodes having a total duration of at least four weeks.  

2.  The Veteran's right lower extremity varicose veins have been asymptomatic throughout the appeal period; intermittent edema or aching and fatigue of the leg after prolonged standing or walking due to varicose veins is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for the Veteran's service-connected low back disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5237 (2010).

2.  A compensable disability rating for the Veteran's service-connected right lower extremity varicose veins is not warranted. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 7120 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated July 2007, November 2008 and September 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, however, finding that VA is not required to tailor § 5103(a) notice to individual veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009 (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

With regard to the Veteran's claim, the Board notes that the November 2008 and September 2009 letters from the RO to the Veteran met the requirements of Vazquez-Flores.  This was followed by a readjudication in the April 2010 Statement of the Case (SOC).  Accordingly, the notice timing error did not affect the essential fairness of the adjudication.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  The claims folder contains service treatment records, VA treatment records, private treatment records and both written and oral statements from the Veteran.  In addition, the Veteran has been afforded VA examinations as to the severity of her service-connected disabilities.  These examinations are fully adequate; each examination was performed by a medical professional based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The Board finds that the duty to assist and the duty to notify have been met.  Accordingly, the Board will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to increased ratings for her service-connected low back disorder and service-connected right lower extremity varicose veins.  Essentially, the Veteran contends that the evaluations she has received for those conditions do not accurately reflect their severity.  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1.  A claim of entitlement to an increased rating, which was partially granted during the course of the appeal but assigned an effective date subsequent to the date of receipt of the claim, includes that period on appeal prior to the staged grant; therefore the practice of "staged" ratings may apply.  That is, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999). 

The Veteran first claimed entitlement to service connection for a back disorder and  varicose veins in June 1983.  A January 1984 rating decision granted entitlement to service connection for both conditions, assigning noncompensable ratings effective from April 4, 1983, the day after the Veteran's release from active service.  The Veteran submitted a Notice of Disagreement (NOD) with those ratings in May 1984.  The RO issued a Statement of the Case (SOC) in July 1984 and the Veteran filed a Substantive Appeal (VA Form 9) in August 1984.  In an October 1985 decision the Board denied entitlement to compensable ratings for the Veteran's service-connected varicose veins, and in an October 1986 decision the Board denied entitlement to a compensable rating for the Veteran's service-connected low back disorder.  

In March 1999 the Veteran filed a claim for entitlement to compensable ratings for both of those conditions.  A July 1999 rating decision denied entitlement to a compensable rating for the Veteran's service-connected varicose veins and granted entitlement to a 10 percent rating for the Veteran's low back disorder, effective from March 1, 1999.  

In December 2002 the Veteran filed another claim for entitlement to increased ratings for both her service-connected low back disorder and her service-connected varicose veins.  A March 2003 rating decision denied entitlement to compensable ratings for the Veteran's service-connected right and left lower extremity varicose veins and granted entitlement to a 20 percent rating for the Veteran's service-connected low back disorder, effective from December 30, 2002.

In July 2007 the Veteran once again claimed entitlement to increased ratings for her service-connected low back disorder and service-connected right lower extremity varicose veins.  An October 2007 rating decision denied entitlement to a rating in excess of 20 percent for the Veteran's service-connected low back disorder and denied entitlement to a compensable rating for the Veteran's service-connected right lower extremity varicose veins.  The Veteran submitted a Notice of Disagreement (NOD) with that rating decision in November 2007.  The RO issued a Statement of the Case (SOC) in April 2010 and the Veteran filed a Substantive Appeal (VA Form 9) in May 2010.  

Low Back Disorder

As noted above the Veteran has claimed entitlement to a rating in excess of 20 percent for her service-connected low back disorder.  The Veteran's service-connected low back disorder has been rated under 38 C.F.R. § 4.119.  The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.  

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

1).  10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

2).  20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

3).  30 percent - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

4).  40 percent -- Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

5).  50 percent -- Unfavorable ankylosis of the entire thoracolumbar spine; and

6).  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

The relevant evidence of record with regard to the Veteran's service-connected low back disorder includes private treatment records, VA treatment records, VA examination reports and both written and oral statements from the Veteran.

In her July 2007 increased rating claim the Veteran stated that the pain in her back had increased.  She characterized the pain as constant, sharp, stabbing pain, and stated that she has stiffness and restless sleep.  She indicated that her pain is most severe when she is sitting, standing or lying down for long periods.  

Private treatment records from January 2006 indicate that the Veteran underwent radiographic imagery of her low spine.  Considerable facet arthropathy extending from L2 to L5 was noted, along with major changes at L5.  Disc space narrowing, along with vacuum cleft phenomenon, were also noted at L5.  The examiner's impression was degenerative bone and joint disease involving the facets of the lower lumbar spine.  The examiner also stated that the Veteran displayed narrowing of L5-S1.  Records from June 2006 indicate that the Veteran reported continued lower back pain with radiation to her leg.  Radiculopathy was assessed.

In August 2007 the Veteran underwent a VA examination in support of her claim.  The Veteran stated that she has low back pain radiating to the right posterior hip.  She stated that she had epidural injections twice without relief.  She reported that she cannot sit for long periods of time and that walking and standing are limited to fifteen minutes.  No history of incapacitating episodes was reported.  The Veteran had a cane, but was not using it for her back.  On physical examination, the examiner indicated that the Veteran walks with a limp, but does not use any brace or assistive device.  Lumbosacral range of motion was active and painful.  Range of motion studies revealed flexion from zero to 60 degrees, flexion to zero degrees, right and left lateral flexion from zero to 20 degrees and right and left lateral rotation from zero to 25 degrees.  Additional functional loss of 5 degrees was noted due to pain after repetitive use.  The examiner noted slight scoliosis to the right, but no palpable defects in the lumbosacral area.  Straight leg raising was negative bilaterally and sensory, motor and deep tendon reflexes were equal.  No pathologic reflexes were indicated.  The examiner's diagnosis was lumbar spondylosis.

In her November 2007 Notice of Disagreement (NOD) the Veteran stated that her chronic back pain is debilitating and that she is unable to perform many activities of daily living.  She indicated that she wakes up in pain and that it gets worse during the day.  She also indicated that she has trouble sleeping.  

The Veteran was afforded an additional VA examination in September 2009.  The Veteran reported chronic low back pain with radiation to her right lower extremity aggravated by prolonged standing, bending, stooping, lifting heavy weight and prolonged sitting.  The examiner stated that the Veteran's symptoms are moderate and that there was no documentation of total physical incapacitation due to flare-ups.  No associated bowel, bladder or constitutional symptoms were indicated.  The examiner also noted that the Veteran was not using any assistive device or brace, that there was no limitation in walking or history of falls, and that there was no evidence of adverse impact on activities of daily living or occupation.  On physical examination the examiner noted that the Veteran had a normal gait and posture.  The Veteran was able to dress, undress and get on the examination table without difficulty.  She was able to walk on her heels and toes and partially squat.  Range of motion studies revealed flexion to 60 degrees, extension to 15 degrees, right and left lateral flexion to 20 degrees and right and left lateral rotation to 20 degrees.  The examiner noted that there was no pain in range of motion and no loss of motion on repeated maneuvers.  There was no localized tenderness, spasm, deformity of ankylosis.  On neurological examination the examiner found no sensory deficit.  Motor power was normal and bilateral deep tendon reflexes were equal and symmetrical.  Lasegue's sign was negative and there was no non-organic physical sign.  Finally, the examiner noted that there was no evidence of additional loss of range of motion after repetitive use due to pain, weakness, fatigue, lack of endurance or incoordination.  The examiner's diagnosis was degenerative disc disease of the lumbar spine.  Radiographic imagery from that time showed mild scoliosis of the lumbar spine.  In addition, there was grade 1 retrolisthesis of L5 to S1.  Vertebral body heights were maintained, but there were osteophytes at all lumbar levels consistent with degenerative changes.

In December 2010 the Veteran testified at a hearing before a Veterans Law Judge.  The Veteran reported that she has constant sharp pain in his lower back, as well as a feeling of fullness and heaviness.  She indicated that without medications this pain is an eight on a scale from one to ten, but that medication lowered it to a seven.  She stated that walking and standing for extended periods of time, as well as pushing or pulling heavy objects, aggravated her back pain.  She also reported having shooting pains in her low back and hips when she sits directly on her buttocks.  She stated that she is unable to do many activities, including yard work.  She indicated having five or six episodes in the past year where she had to stay of her feet, but noted that these periods were not physician-prescribed.

The evidence of record reflects that a rating evaluation in excess of 20 percent for the Veteran's service-connected low back disorder is not warranted for any point during the appeal period.  Specifically, the medical evidence does not demonstrate that flexion of the Veteran's thoracolumbar spine has been limited to 30 degree or less, or that the Veteran has ever been diagnosed with any form of ankylosis.  

The Board acknowledges that the Veteran has chronic low back pain, and thus recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and the DeLuca case.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These additional limitations are taken into consideration by the rating already assigned, and even accounting for that limitation the Veteran's low back disorder does not warrant a higher evaluation.  In so finding, the Board notes that the September 2009 examiner specifically noted that there was no pain on range of motion. 

The regulations also mandate that a separate rating should be considered for any associated objective neurologic abnormalities of the disability under an appropriate diagnostic code.  38 C.F.R. § 4.71a.  The Board notes that while the Veteran has stated that she has pain in her legs and hips the objective medical evidence of record does not indicate that the Veteran has any neurological symptomatology associated with her back disorder.  In so finding, the Board notes that the September 2009 examiner conducted a neurological examination.  The lower extremities revealed full motor strength, normal muscle tone, no atrophy, and normal sensory examination and reflexes.  

Finally, the Board notes that a higher rating of 40 or 60 percent may be assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, or of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  As noted above, there is no evidence that a physician has ever ordered bed rest due to the Veteran's back problems.  

In exceptional cases, extraschedular ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's appealed disability, alone, has required frequent hospitalization, or that manifestations of that disability exceed those contemplated by the schedular criteria.  Therefore, assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In sum, the evidence indicates that the 20 percent rating evaluation currently assigned fully contemplates the reported symptoms, and that such symptoms do not more nearly approximate the criteria for any higher rating.  A preponderance of the evidence is against a rating in excess of 20 percent for any time during the appeal period.  Accordingly, the benefit-of-the-doubt doctrine does not apply and an increased rating must be denied.  See 38 U.S.C.A. § 5107(b).

Varicose Veins

The Veteran has also claimed entitlement to a compensable rating for her service-connected right lower extremity varicose veins.  The Veteran's service-connected right lower extremity varicose veins have been rated under 38 C.F.R. § 4.104.  Varicose veins are rated under the criteria in Diagnostic Code 7120.  All ratings under that diagnostic code require the findings to be attributable to the effects of varicose veins.  Asymptomatic varicose veins that are palpable or visible warrant a noncompensable rating.  With intermittent edema of an extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery, a 10 percent rating is warranted.  With persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema, a 20 percent rating is warranted.  For a 40 percent rating there must be persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  In addition, a 40 percent rating may be assigned for persistent edema of subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  Finally, a 100 percent rating requires massive board-like edema with constant pain at rest.  

The relevant evidence of record with regard to this claim includes private treatment records, VA treatment records, VA examination reports and both written and oral statements from the Veteran.  

In her July 2007 claim the Veteran stated that she has a feeling of constant heaviness and sharp pain in the front of her right leg.  The Veteran has submitted numerous private treatment records indicating that she has lower extremity pain.  These records support a finding of osteoarthritis of the knees, and indicate that the Veteran underwent a right knee replacement in December 2002.  They do not demonstrate any findings associated with the Veteran's varicose veins.  Specifically, there are no findings of edema or effusion.  

In August 2007 the Veteran was afforded a VA examination in support of her claim.   The Veteran complained of pain in her legs, but the examiner stated that it was not clear whether the Veteran's pain was related to varicose veins.  On physical examination the examiner noted a 3-inch length of slightly prominent vein on the anterior aspect of the right tibia.  The examiner noted that there was no evidence of any varicose veins behind the knee or anywhere in the thigh or calf area, stating that these were the most common places for varicose veins.  In the diagnosis the examiner stated that there were prominent veins in the right lower extremity but that they did not appear to be varicose veins.  

In her November 2007 Notice of Disagreement (NOD) the Veteran reported that she has significant pain in her legs and had yet to find a solution for the pain.  She reported that after long periods of standing or walking her right leg swells.  She also reported having a full right knee replacement.  

VA treatment records indicate that the Veteran underwent a right saphenous vein stripping in February 2008.  Several subsequent records indicate that the Veteran was prescribed compression stockings.  In VA treatment records from May 2009 the Veteran's provider indicated that no new varicosities had presented.  She also stated that the lower extremity pain described by the Veteran sounded neuropathic in nature, and not vasculogenic.  Some mild edema was noted.  Records from July 2009 indicate that the Veteran reported bilateral knee pain, but there is no evidence that this is related to the Veteran's varicose veins.  

In September 2009 the Veteran was afforded an additional VA examination.  At that time the Veteran stated that she still has some knots in the front of her right leg.  She also indicated having undergone varicose vein stripping in 2008.  The Veteran reported continued pain in her leg and stated that she had been given some support stocking but that these had not helped.  On physical examination the examiner reported that the Veteran did not have any varicosities.  Some slight soft swelling on the front of the leg was indicated, but the examiner stated that these do not qualify as varicosities and there was no other evidence of varicose veins through the right lower extremity.  In addition, the examiner noted that there were no skin changes due to varicosities and that peripheral circulation of the right leg was completely normal.  The examiner determined that the Veteran's right leg pain was not vasculogenic pain and that there was no evidence of any current varicosities in the Veteran's right lower extremity.  

Throughout the appeal period examinations of the Veteran have uniformly found her right lower extremity varicose veins to be essentially asymptomatic.  While there is evidence that the Veteran has lower extremity pain and has used support hosiery in the past, it is not shown that these symptoms are attributable to the Veteran's varicose veins or that support hosiery is necessary for the Veteran's right lower extremity varicose veins.  The record does not show any consistent findings of right leg edema or varicose vein related aching and fatigue.  What the record does show is a slight soft swelling in the front of the right leg and two incisions where the Veteran had varicose vein stripping performed.  Such findings fall squarely within the criteria for a noncompensable schedular rating and do not approximate the criteria for a 10 percent rating or higher.  

In exceptional cases, extraschedular ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's appealed disability, alone, has required frequent hospitalization, or that manifestations of that disability exceed those contemplated by the schedular criteria.  Therefore, assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In sum, the evidence indicates that the noncompensable rating evaluation currently assigned fully contemplates the reported symptoms, and that such symptoms do not more nearly approximate the criteria for any higher rating.  A preponderance of the evidence is against a compensable rating evaluation for any time during the appeal period.  Accordingly, the benefit-of-the-doubt doctrine does not apply and an increased rating must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a rating in excess of 20 percent for the Veteran's service-connected low back disorder is denied.

Entitlement to a compensable rating for the Veteran's service-connected right lower extremity varicose veins is denied.  


REMAND

The Veteran has asserted that she is no longer able to work because of her service-connected disabilities.  Specifically, during her December 2010 hearing before a Veterans Law Judge the Veteran stated that she last worked in December 2008 and had taken medical retirement because of problems with her back and legs.  This reasonably raises a claim of entitlement to a total disability rating based on individual unemployability.  The Court has recently held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity).

It would be fundamentally unfair to the Veteran to decide a claim which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to comply with precedential Court opinion, this issue, therefore, is remanded for further development.  Upon remand, the RO/AMC should conduct all appropriate development, to include providing the Veteran with VCAA-compliant notice as to a TDIU claim, obtaining any pertinent outstanding post-service treatment records, and obtaining a VA examination or opinion as to the effect of such disability on his employability, if deemed necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran with VCAA-compliant notice regarding her claim for a total disability rating based on individual unemployability.  

2.  The RO/AMC should obtain the Veteran's VA treatment records from the Baltimore facility for all treatment since December 2008.  

3.  After obtaining the above-referenced VA treatment records, the RO/AMC should schedule the Veteran for a new VA examination to identify the full severity of her service-connected disabilities.  The claims folder must be made available to and be reviewed by the examiner prior to the examination.  

The examiner must distinguish any symptoms attributable to the Veteran's service-connected disabilities from those attributable to any non-service connected condition.  Thereafter, the examiner should render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities, taking into consideration the Veteran's level of education, special training, and previous work experience, but not her age or any impairment caused by nonservice-connected disabilities.

All necessary tests and studies should be conducted.  The examination findings, along with a complete rationale for all opinions expressed must be set forth in the examination report.      

4.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


